DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20, 22, and 42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Coulthard et al. (US 2015/0057625 A1), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claims 1, 22, and 42, which recites features not taught or suggested by the prior art. 
The independent claims recite “a wall portion of the pump housing element inserts through the aperture” formed in the evacuation enclosure such that an edge portion of the evacuation enclosure forming the aperture is entrapped between the pump housing element and the filtration cap element. While Coulthard teaches the pump and filter elements being inserted into an aperture (defined by element 450 in Fig. 6A/6B), these elements do not “entrap” or sandwich (as described in Paragraph 53 of Applicant’s specification) an edge of the evacuation enclosure between the pump and filter elements.
Other devices such as Kamen et al. (US 2017/0136178 A1), Smith et al. (US 2014/0171920 A1), and Askem et al. (US 2013/0331823 A1) may comprise similar pump housing elements and filtration cap elements; however, these devices connect to an evacuation enclosure via tubes or conduits, rather than the filtration cap engaging the receiving surface of the pump housing from within the interior of the evacuation enclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781